COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-338-CV
 
 
SWSC-HURST, 
L.P.                                                                APPELLANT
 
V.
 
TONY 
ARGUELLO REYES                                                          APPELLEE
  
 
----------
FROM 
THE 342ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion To Dismiss Appeal Without 
Prejudice.”  It is the court's opinion that the motion should be granted; 
therefore, we dismiss the appeal.  See TEX. R. APP. P. 42.1(a)(1), 
43.2(f).
        Appellant 
shall pay all costs of the appeal, for which let execution issue.
   
                                                                  PER 
CURIAM 
 
 
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
January 27, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.